Citation Nr: 0733522	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for oral leukoplakia 
with squamous cell carcinoma, to include as due to ionizing 
radiation exposure in service.  

2.  Entitlement to service connection for a lung disorder 
with lung scars, to include as due to ionizing radiation 
exposure in service.  

3.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as due to ionizing radiation exposure in service.  

4.  Entitlement to service connection for colon cancer, to 
include as due to ionizing radiation exposure in service.  

5.  Entitlement to service connection for tumor of the 
throat, to include as due to ionizing radiation exposure in 
service.  

6.  Entitlement to service connection for cancer of the 
thyroid gland, to include as due to ionizing radiation 
exposure in service.  

7.  Entitlement to service connection for acid reflux, to 
include as due to ionizing radiation exposure in service.  

8.  Entitlement to service connection for a bladder disorder, 
to include as due to ionizing radiation exposure in service.  

9.  Entitlement to service connection for sexual dysfunction, 
to include as due to ionizing radiation exposure in service.  

10.  Entitlement to service connection for a prostate 
disorder, to include as due to ionizing radiation exposure in 
service.  

11.  Entitlement to service connection for alopecia (hair 
loss), to include as due to ionizing radiation exposure in 
service.  

12.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to ionizing radiation exposure in 
service.  

13.  Entitlement to service connection for a nervous 
disorder, to include as due to ionizing radiation exposure in 
service.  

14.  Entitlement to service connection for residuals of 
appendix removal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1947.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that we have not listed "residuals of oral 
maxillary surgery" as a separate condition claimed for 
service connection, because that surgery was to remove the 
veteran's oral leukoplakia, and hence amounts to a redundant 
claim.  

In July 2004, and again in June 2005, the veteran testified 
before a Hearing Officer at the RO.  Transcripts of those 
hearings are contained in the claims folders.

A recent letter from the veteran, received at the Board in 
October 2007, requested that the Appeals Management Center 
(AMC) (to which the case file will be initially directed upon 
remand) route this case to a particular RO for review of the 
issues on appeal.  He also made reference to the National 
Atomic Veterans Association.  The Board notes that the 
veteran's appointed representative, named on the first page 
of the present decision, has not commented on the letter.  
The Board will defer to the AMC to determine the appropriate 
routing of the file on remand.  

All the claims on appeal, except the claims for service 
connection for colon cancer and cancer of the thyroid gland, 
are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.

FINDINGS OF FACT

By a signed statement in February 2006, the veteran withdrew 
his claims for service connection for colon cancer and cancer 
of the thyroid gland.  


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to service connection for colon cancer, the 
Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).

2.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to service connection for cancer of the 
thyroid gland, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a signed statement in February 2006, the veteran withdrew 
his claims for service connection for colon cancer and cancer 
of the thyroid gland.  The veteran then informed that his 
previous authorized representative had erroneously claimed 
these disabilities, whereas these were not in fact 
disabilities he has ever had.  He informed that accordingly 
he does not desire to pursue the appeal as to these two 
claims before the Board. 

Thus, because the veteran has withdrawn his appeal as to his 
claims for service connection for colon cancer and cancer of 
the thyroid gland, there remain no allegations of errors of 
fact or law for appellate consideration as to either of those 
claims.  Accordingly, the Board does not have jurisdiction to 
review these claims for entitlement to service connection for 
colon cancer and cancer of the thyroid glands, and these 
claims must therefore be dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


ORDER

The appeal of the claim of entitlement to service connection 
for colon cancer is dismissed. 

The appeal of the claim of entitlement to service connection 
for cancer of the thyroid gland is dismissed. 


REMAND

As noted in the Introduction, above, the Board directs the 
AMC's attention to a letter submitted by the veteran in 
October 2007, apparently requesting review of his claims by a 
particular RO prior to final Board adjudication.  The AMC is 
accordingly requested to take whatever action it deems 
appropriate based on the veteran's October 2007 letter.  

The veteran claims entitlement to service connection for 
several disabilities as due to ionizing radiation exposure in 
service, and among these is oral cancer.  

In general, service connection for a disability which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three ways.  
First, it may be presumptively service connected under  38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  Second, it may be service-connected directly under 
the special framework of 38 C.F.R. § 3.311 if the claimed 
entity is a radiogenic disease.  Third, even if it is not a 
listed disease of 38 C.F.R. § 3.309 or a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

The veteran underwent laser surgery in February 2004 for 
removal of diagnosed severe leukoplakia in the right oral 
cavity.  A June 2004 biopsy pathology report found atypical 
squamous epithelium, with a favored diagnosis of squamous 
cell carcinoma.  Definitive stromal invasion by the atypical 
epithelial cells was noted.  

The Board notes that all cancers are now considered 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2)(xxiv).  A 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation, and must become manifest five years or 
more after exposure. 38 C.F.R. § 3.311(b)(2), (5).  If these 
threshold requirements are met, an assessment as to the size 
and nature of the radiation dose must be made.  38 C.F.R. 
§ 3.311(a)(1).  In order to do so, the RO must request dose 
information as provided by 38 C.F.R. § 3.311(a)(2).  
Thereafter, the RO should refer the claim to the 
Undersecretary for Benefits for further consideration, if 
appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

The veteran's case has not been referred for a radiation 
dosage estimate, and remand for that purpose is necessary.

The RO has made attempts to obtain the veteran's service 
medical records, but these could not be obtained.  The 
National Personnel Records Center (NPRC) informed that if the 
records had been stored at its records center in 1973, they 
would have been stored in an area damaged by fire.  The NPRC 
could not confirm the existence of service medical records.  

When a veteran's records have been lost or destroyed, VA has 
an obligation to search for alternative records which might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, although there is a lack of service medical 
records, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R. § 3.303(a) (2007).  This evidence 
might consist of private medical records showing treatment of 
the claimed disability, fellow service personnel statements, 
personal testimony, etc.  The evidence may also be statements 
provided by accredited military experts.

In a February 2006 statement, the veteran informed that his 
former authorized representative had made erroneous 
statements regarding a history of radiation exposure, with 
which he disagreed.  He then clarified that he had been 
stationed and worked at the Los Alamos and Sandia bases, but 
that he had not worked at White Sands.  He also then informed 
that his tasks included cleaning instruments that returned 
from tests sites in a lead-lined truck.  In an October 2004 
submission, the veteran provided a simple hand-drawn diagram 
showing his in-service workspace within a portion of the 
interior of a building, and the proximity of possible 
radioactive materials.  The veteran has also submitted a 
period photograph of himself in military uniform, wearing a 
pin bearing the insignia of the Manhattan Project.  

In statements to VA treating physicians, including in June 
2005, the veteran reported that he was stationed at Los 
Alamos, New Mexico, in 1946, and that his duties included 
cleaning outside, around the area where there had been a 
nuclear bomb explosion in 1945.  He also alleged that his 
tasks included handling a lot of equipment required for the 
bomb, without the use of gloves.  

A Headquarters 2761st Engineering Battalion (Special) order 
of discharge at the Sandia Base lists the veteran with 
service induction in March 1946 and discharge in March 1947.  
A separation qualification record for the veteran dated in 
March 1947 lists his military occupational specialty as 
supply NCO, responsible for procurement receipt, storage, 
issue, and salvage of quartermaster supplies.  This record 
notes that he was supply NCO for a total of eight months, of 
which he was a Private for five months, and then was a 
Private First Class for three months.  A service 
Quartermaster School certificate confirms that he completed 
that training in July 1946.  A copy of the veteran's service 
Form 53-55, for separation in March 1947, might also provide 
information regarding the veteran's in-service nuclear 
exposure.  

The RO informed the veteran, including by a statement of the 
case (SOC) in January 2005, that he had failed to provide 
sufficient information to allow for a dosage estimate to be 
obtained.  The RO then noted that an NPRC reply stated that 
the information the veteran had provided, together with 
evidence in the file, was insufficient for a search of 
records to substantiate the veteran's level of risk for 
radiation exposure in his job as supply NCO at the Sandia 
Base.  The RO noted that the veteran had not completed a 
provided NA Form 13055, and noted that the veteran had not 
provided his unit of assignment in service at the time of the 
alleged exposure.  The Board must conclude, however, that 
this cannot end the inquiry.  Notwithstanding the paucity of 
evidence, an official estimate of exposure dosage, based on 
evidence of record and the veteran's statements regarding his 
exposure, must be made, pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  In all evidentiary or factual areas of 
uncertainty regarding such exposure, in the absence of 
contrary evidence, the veteran's presence at sites of 
exposure must be conceded if he has so alleged.  38 C.F.R. §  
3.311(a)(4)(i).  

In addition to the foregoing, the Board notes that in a May 
2003 study the National Research Counsel (NRC) reported that 
reconstructions of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency (The National 
Academies Press, May 8, 2003).  Since that time the Defense 
Threat Reduction Agency (DTRA) has reportedly developed 
revised dose reconstruction procedures based on the NRC 
report.

In view of the veteran's assertions and his duty assignments, 
and in light of DTRA's revised procedures that may affect the 
claim, DTRA should be requested to review the veteran's case 
with consideration of the veteran's contentions and 
arguments.  It is the judgment of the Board that DTRA should 
be requested to provide a radiation dose estimate for the 
veteran and that, in constructing that dose estimate, DTRA 
should be requested to consider the duration of the veteran's 
assignments at the Sandia and Los Alamos bases, and his 
statements about the circumstances of his service.

In keeping with the heightened duty to assist veterans whose 
records are lost and presumed destroyed, the veteran's 
remaining claims, for service connection for non-radiogenic 
diseases claimed based on radiation exposure, as well as for 
residuals of appendix removal claimed on a direct basis, are 
also remanded to allow for further development.  Following 
obtaining of a radiation dosage estimate, the veteran may 
wish to obtain medical opinion evidence to attempt to 
establish a causal link between radiation exposure and his 
diseases or disabilities claimed as due to radiation 
exposure.  See Combee, supra.

Regarding his claim for service connection for residuals of a 
ruptured appendix, the veteran has provided a clear history 
of having undergone surgery and hospitalization at Los Alamos 
for a ruptured appendix while in service, though no records 
regarding that treatment or hospitalization have been 
obtained.  At his June 2005 hearing he informed that this had 
occurred in approximately December 1946 or January 1947.  The 
RO in June 2005 specifically sought from Army sources records 
of inpatient treatment of the veteran for a ruptured appendix 
at the Los Alamos Medical Center between December 1946 and 
February 1947, but received a reply that such records would 
have been "fire related" because requested clinical records 
would have been filed with the veteran's "OMPF" (official 
military personnel file).  The veteran should be asked to 
provide other verification, including letters home, or 
statements by friends or family members who learned 
contemporaneously of the condition and treatment in service.  

Accordingly, the case is REMANDED for the following action:

1.  As discussed in the narrative portion of 
this Remand, the AMC should take whatever 
action it deems necessary based upon the letter 
submitted by the veteran in October 2007.  

2.  The RO should provide the veteran with an 
additional VCAA letter, pursuant to 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007), 38 
C.F.R. § 3.159 (2007), informing him of the 
evidentiary basis, and appropriate standards of 
proof, to support his claims for benefits 
pursuant to 38 C.F.R. §§ 3.309, 3.311, for 
radiogenic diseases, and pursuant to 38 C.F.R. 
§ 3.303; Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); and Hardin v. Brown, 11 Vet. 
App. 74, 77 (1998) (allowing for service 
connection based on radiation exposure based on 
affirmative medical opinion evidence, where no 
presumption exists).  

a.  The letter should explain the relative 
roles of VA and the veteran in obtaining 
evidence to support the claims.  The veteran 
should also be afforded appropriate notice 
as to potential downstream issues such as 
disability rating and effective date, 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

b.  In light of the absence of official 
records of the veteran's exposure, the 
veteran should be asked to provide a 
recollected or reconstructed record that is 
as clear and detailed as possible, of his 
places of assignment, dates and times when 
and where he was physically working, 
sleeping, eating, and engaging in other 
activities, and what all his official and 
unofficial activities were, including 
sources of possible radiation exposure, 
during his period of suspected exposure to 
ionizing radiation.  The veteran should be 
informed that this statement may be used to 
help assess his exposure, pursuant to 
38 C.F.R. § 3.311(a)(4) (2007).

c.  Regarding his residuals of ruptured 
appendix claim, the veteran should be asked 
to provide other verification of that in-
service treatment and hospitalization, 
including letters home, or statements by 
friends or family members who learned 
contemporaneously of the condition and 
treatment in service.  Also regarding any of 
his other claimed disabilities, to the 
extent he is also claiming entitlement to 
service connection for any of them not based 
on ionizing radiation exposure, the veteran 
should also be asked to provide any 
corroborating evidence of their presence or 
development in service, or regarding the 
veteran's claimed coronary artery disease, 
alternatively its presence to a disabling 
degree within the first post-service year.  

d.  All records and responses received 
should be associated with the claims 
folders, and any indicated development 
should be undertaken.

3.  Obtain the veteran's complete service 
personnel file, including all performance 
evaluations, and associate the materials 
obtained with the claims file.  

4.  Request that DTRA provide a radiation dose 
estimate for the veteran.  In constructing the 
dose estimate, DTRA should be requested to 
consider his stationing or work at Sandia and 
Los Alamos, his statements concerning his 
stationing and his duties, including regarding 
proximity to test sites and test materials, his 
cleaning outside around test sites, and his 
handling and cleaning of materials used in 
tests without protective equipment or even 
gloves.  DTRA should be provided with a copy of 
the veteran's recent statements regarding his 
contentions.  Copies of service personnel 
records, and all other pertinent evidence.

5.  After the foregoing development has been 
completed, appropriate further radiation 
exposure claim development should be 
undertaken, to include possible referral, 
pursuant to the procedure outlined in 38 C.F.R. 
§ 3.311(a)(2)(iii), to the Under Secretary for 
Health to obtain an additional a radiation dose 
estimate. (Provided records should include 
personnel records and the dose estimate 
provided by the DTRA.)  Appropriate further 
development may also include referring the file 
to the Under Secretary for Benefits for further 
consideration of the veteran's claims based on 
exposure to ionizing radiation, pursuant to the 
procedures outlined in 38 C.F.R. § 3.311(c), 
(d) & (e).

6.  Thereafter, and following any other 
appropriate development, the RO should RO 
should readjudicate the remanded claims de 
novo.  If the benefits sought the subject of 
this remand are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


